Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments filed 11 February 2022 have been fully considered and claims 1-8 are now allowed. Amendments to claims 9-11 and 13-15 are addressed in the amendment below


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Cho (US 2015.0170594).
Regarding claim 9, Shin disclose:
A semiconductor integrated circuit for driving a display, comprising: a plurality of channel circuits, each of the plurality of channel circuits comprises a digital-analog converter (DAC) ), to select one of a plurality of gamma voltages according to pixel image data and to generate a data voltage, and supplies the data voltage through a data line connected with sub-pixels; a gamma bus to provide a path through which the plurality of gamma voltages are transmitted to the DACs of the respective plurality of channel circuits; a plurality of gamma voltage circuits to generate the plurality of gamma voltages by dividing reference voltages and to be connected with the gamma bus at divided points (see Fig. 1-2, 4B; plurality of channel circuits at 340 with DAC to select gamma voltages and provide data to the connected subpixels; gamma bus path (e.g., connecting lines to provide gamma voltages to DAC); gamma voltage circuits 320); and 



wherein the plurality of channel circuits are divided into a plurality of channel circuit blocks by the plurality of gamma voltage circuits (see Fig. 4b, 5b; where each channel circuit in 340 are divided into blocks (e.g., red block, blue block, green block) by the gamma circuits (Red, blue, green) to which they are connected). 
Shin is not explicit as to, but Cho disclose:
a timing control circuit to supply a synchronization signal for a display period and pixel image data; (see [0022]; timing controller). 	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Cho to that of Shin, to provide a timing controller to predictably allow for the synchronization of the gate and data signals for proper display driving ([0023]). 
Regarding claim 10, the rejection of claim 9 is incorporated herein. Shin further disclose:
a data bus to transmit the pixel image data, wherein each channel circuit further comprises a latch circuit to latch the pixel image data from the data bus (see Fig. 2; latch 344 [0040). 
Regarding claim 11, the rejection of claim 9 is incorporated herein. Cho further disclose:
a gate driving circuit to generate a gate driving signal of a thin film transistor (TFT) disposed in each sub- pixel according to a control signal received from the timing control circuit (see [0030]; sub-pixels TFT). 
Regarding claim 14, the rejection of claim 9 is incorporated herein. Cho further disclose:

Regarding claim 15, the rejection of claim 14 is incorporated herein. Cho further disclose:
the timing control circuit transmits the decoding signals to the respective gamma voltage circuits (see [0051]). 


Allowable Subject Matter
Claims 1-8 are allowed. 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621